Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Chavous on 08/17/2022.

The application has been amended as follows utilizing 08/15/2022:

Claim 81 after “portion defining” delete –[[a]]– and insert –[the]–

Key: [[text]] = deleted text; [text] = inserted text


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a device having a first component (100) having a first portion (110) defining a first handle part and a second portion (120) defining a first grip (121), and a second component (105) linked to the first component (100) and having a third portion (115)  defining a second handle part and a fourth portion (125) defining a second grip (126) to grip tissue in combination with the first grip (121) (Fig. 1).  The device comprises a member (140) attached to the first or second component (100,105), and wherein the member (140) is disposed on the opposite side of the first or second grip (121,126) of the first or second component (100,105) to which the member (140) is attached, the opposite side opposing the side of the first or second grip (121,126) that comes together with the opposing side of the other grip to hold the tissue (Fig. 1).
The closes prior art of record is Grizadas (US Patent 4867139). Grizadas discloses a device having a first component (16) having a first portion (portion of 16 having 20) defining a first handle part and a second portion (portion of 16 having 18) defining a first grip (18), and a second component (16) linked to the first component (16) and having a third portion (portion of 16 having 20)  defining a second handle part and a fourth portion (portion of 16 having 18) defining a second grip (18) to grip tissue in combination with the first grip (18) (Fig. 1-3). Grizadas also discloses a member (22) that is attached to the first and second components (16) (Fig. 1-3).  However, Grizadas does not disclose wherein the member is attached to the first or second grip component and is disposed on the opposing side of the surface that the grips use to hold tissue and is used to manipulate the tissue.  Therefore the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775